JUSTICE WEBBER, concurring in part and dissenting in part: I concur with my colleagues that the trial judge need not recite the precise statutory litany when imposing a consecutive sentence. I disagree, however, that a trial judge possesses unbridled authority to impose a consecutive sentence. Section 5 — 8—4(d) of the Unified Code of Corrections (Code) (Ill. Rev. Stat. 1981, ch. 38, par. 1005 — 8—4(d)) represents one restriction. Pate, rejected by the majority, is precisely in point. Present section 5 — 8—4(d) is simply a paraphrase of former section 1 of “An Act in relation to merger of certain sentences” (Ill. Rev. Stat. 1961, ch. 108, par. 49.1). An offender cannot be “transferred to the Department of Corrections” within the meaning of section 5 — 8—4(d) unless he is already serving some sentence elsewhere, presumably in the county jail under section 5 — 8—6(b) of the Code. Ill. Rev. Stat. 1981, ch. 38, par. 1005 — 8—6(b). The majority’s reliance on section 5 — 8—4(e) of the Code (Ill. Rev. Stat. 1981, ch. 38, par. 1005 — 8—4(e)) is misplaced. In my opinion sections 5 — 8—4(d) and 5 — 8—4(e) are aimed at different situations, (d) deals with the case wherein an offender is already serving a term for a prior and unrelated misdemeanor; (e) is directed at multiple convictions, both felony and misdemeanor, growing out of the same act or series of related acts. The Pate court saw this clearly and precisely articulated the legislative policy behind it. The wisdom of the merger policy is not for us to examine. In the instant case the trial judge appeared to be aware of the problem by saying, “Now the Court could impose a greater sentence, but it would appear to me not to be the way to handle the case.” It appears to me that this is precisely the way to handle the case. If the trial judge is insistent that both offenses be punished, and if he is aware of the merger provisions of the statute, all that need be done is to increase the felony sentence by the amount of the unserved time under the misdemeanor sentence. The business of construing a statute under the mandatory-versus-directory hypothesis is a tricky operation at best and is too slender a reed upon which to lean in this case. The question should not even be reached. I would affirm the convictions but vacate their consecutive nature pursuant to this court’s authority under Supreme Court Rule 366(aX5) (87 Ill. 2dR. 366(aX5)).